Title: To George Washington from George William Fairfax, 9 December 1783
From: Fairfax, George William
To: Washington, George


                        
                            My Dear Sir
                            Bath 9th Decr 1783
                        
                        From your very Wise resolution of retiring to your own Estate and biding adieu to public life for ever, made
                            me determine not to break into that Felicity, with and affairs of my own, much more about that of others. But I have been
                            so repeatedly sollicited by Mr S: Athawas, a worthy & steady friend to me, and the American cause, for a line to
                            your Excellency, that I trust, and hope you’l be so good as to pardon the liberty I am going to take. Of stating a short
                            Case that has come to my knowledge, by being acquainted with the family it concerns.
                        Mr Peter Lyons of Hanover County who had the care of all the late Mr Bristows Estate in Virginia, wrote in
                            May last to the unhappy Mother, that the whole of her infant Sons property had been Confiscated. This information, you may
                            suppose alarmed the Executors, as well as myself, for upon an application of the good Lady some time since, I did venture
                            to give it as my Opinion, that they certainly would not touch Minors Estates much more the Childs I then saw, who could
                            not possibilly even a thought of taking any part in the contest.
                        The Executors hearing that the General Assemblys intend taking up those matters again, have drawn up a
                            Petition & Memorial to the State in behalf of their Ward, and I think from the knowledge of that Legislature (when
                            I come to know the Facts) they will if possible give the little Boy every redress in their power, And whether my Dear Sir
                            you attend the Assembly or not, you may have opportunity of assuring some of the Delegates, that I
                            personally do know the party concern’d, and do believe the allegations of the Petition to be true. I have only at this time
                            to ask your forgiveness for this intrusion, and to assure your Excellency that nothing but the honor of our State should
                            have induced me, to have touched upon the subject. I am happy in catching every occasion of expressing my highest respect
                            and Esteem and hope your Excellency will believe me very sincerely. Your Affecte and most Obed. &c.
                        
                            Go: Wm Fairfax
                        
                    